Citation Nr: 0420466	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  04-26 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than November 7, 
1996, for the grant of individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1952 to May 1954.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey, which granted individual 
unemployability effective November 7, 1996.

Close review of the record revealed that in February 1993, 
the RO granted service connection for post-traumatic stress 
disorder (PTSD), rated 30 percent effective February 20, 
1992.  The veteran appealed for a higher rating.  In November 
1998, the Board granted the veteran's claim for an increased 
rating, assigning a 50 percent rating effective November 7, 
1996.  The veteran initiated an appeal before the United 
States Court of Appeals for Veterans Claims (Court), 
specifically seeking in part an effective date earlier than 
November 7, 1996, for the 50 percent rating.  In August 1999, 
the parties submitted a Joint Motion to the Court.  In the 
first paragraph of the joint motion, the parties asked the 
Court to vacate and remand in part the November 1998 Board 
decision, and "to dismiss the remaining issues not affected 
by the remand requested here".  In the Conclusion of the 
Joint Motion, the parties specified:  "The BVA decision 
regarding Appellant's claims of service connection for a left 
leg disorder and for a bilateral shoulder disorder, and the 
claim for an increased rating for PTSD, should be vacated and 
remanded to the Board for readjudication consistent with the 
foregoing.  The remaining issues on appeal before this Court 
should be dismissed."  The Court's ORDER, dated September 3, 
1999 reads, in pertinent part, as follows:

The parties have filed a joint motion to 
remand three issues in this appeal to the 
Board of Veterans' Appeals (BVA) and to 
dismiss the remaining issues.  It is 
ORDERED that the motion is granted and 
that part of the BVA's decision that 
denied: (1) service connection for a left 
leg disorder; (2) service connection for 
a bilateral shoulder disorder; and (3) an 
increased evaluation in excess of 50% for 
post-traumatic stress disorder is 
vacated.  

The appeal as to the remaining issues is 
dismissed.  

September 3, 1999 Order, The United States Court of Appeals 
for Veterans Claims 

The veteran is now attempting to bring to the Board on 
appeal, the issue of entitlement to a rating in excess of 30 
percent for PTSD for the period from February 20, 1992 to 
November 7, 1996.  As the appeal on that issue was dismissed 
by the September 3, 1999 Court order, pursuant to a Joint 
Motion from both parties, the Board decision as to the rating 
for PTSD prior to November 7, 1996 is final.  Consequently 
the matter of the rating for PTSD from February 20, 1992 to 
November 7, 1996 may not be brought before the Board in the 
context presented, despite the May 2004 Supplemental 
Statement of the Case (SSOC) issued by the RO.  

The appeal with regard to the lone issue before the Board is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

On his June 2004 VA Form 9, the veteran checked a box 
indicating that he desires a Travel Board hearing.  A June 
2004 Report of Contact reiterates that request.  As he has 
not already been accorded a Travel Board hearing on the 
instant issue, but is entitled to such hearing, and since 
Travel Board hearings are scheduled by the RO, the case must 
be remanded for this purpose.  

Accordingly, the case is remanded to the RO for the 
following:

The RO should schedule the veteran for a 
Travel Board hearing before a Veterans 
Law Judge.    
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


